Title: From Thomas Jefferson to James Strange, 18 September 1806
From: Jefferson, Thomas
To: Strange, James


                        
                            Sir
                            
                            Monticello Sep. 18. 06.
                        
                        In the year 1770. Wm. Mc.Gehee being indebted to James & Robt. Donald on dealings in Albermarle & Richmond
                            conveyed his lands in Albemarle (193. acs.) by an absolute deed as
                            security for the debt. in 1773. he sold the lands to me & I undertook to pay £15. towards the redemption of the
                            mortgage, which he said was the whole due on it. in Sep. of that year I saw mr Shepherd an agent of the company &
                            informing him I was to pay that sum, enquired what was due on the mortgage. he answered that Mc.Gehee’s debt to Donalds
                            & co. was 15.14 with interest besides costs of the suit to foreclose the mortgage. but there is a tobacco note of
                            744. ℔. transfer tobo. to be credited? I wrote these words in my pocket book from his mouth. whether I paid him, or any
                            other, the sum I cannot now find, the transaction being so old an one. I presume the books of the co. will shew, & if
                            it was not paid I am ready to pay it. I gave the lands to Philip Mazzei without price or warranty, so that I was not
                            answerable to him. it has been sold 4. or 5. times since to innocent purchasers, & from 1774. has been in possession of
                            those persons. I find on the records of this county traces of the suit for foreclosure, but it is supposed the bill was
                            lost with the records, & the suit was never dismissed, but appears to have been lost sight of. the company has seen
                            these various transfers & constant possession without saying a word of their claim, & have now brought a writ of right
                            to recover the land itself. the remedy to this is obvious & certain, a bill in chancery to enjoin the suit & redeem
                            the land on paiment of the debt & just interest. but I am persuaded you cannot wish to put the present owner, Micajah
                            Carr, to this vexatious course and to tie the thing up in Chancery for generations. as I was particularly intimate with
                            this whole transaction, mr Carr applied to me, & I advised him to do nothing till I would write to you & get an
                            answer, as I was certain you would at once do what was right without involving the parties in an abyss of law. my
                            testimony in the case is the stronger, as it goes to charge myself with the paiment of Mc.Gehee’s debt & interest. but
                            as he is bound to put in a defence unless this suit is arrested I must ask the favor of an immediate answer from you
                            before I leave this which will be the last of the month. otherwise he cannot delay his injunction. in hopes therefore of
                            hearing from you by return of post I tender you my salutations & assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    